ORDER

The defendant appeals the order denying his motion for release on bail pending sentencing and appeal. The government supports the affirmance of the district court’s order. After this appeal was docketed, the defendant was sentenced and the final judgment of conviction was entered. Therefore, the defendant’s challenge to the denial of release on bail pending sentencing is moot.
This court reviews the denial of bail pending appeal for an abuse of discretion. See United States v. Chilingirian, 280 F.3d 704, 709 (6th Cir.2002). To establish entitlement to release pending appeal, the defendant must show 1) by clear and convincing evidence that he is not likely to flee or pose a danger to the safety of another person or the community, and 2) that the appeal is not for delay and raises a substantial question of law or fact likely to result in reversal, an order for new trial, a sentence that does not include a term of imprisonment, or a sentence reduced to a term of imprisonment less than the total of the time already served plus the expected duration of the appeal process. 18 U.S.C. § 3143(b)(1); United States v. Chilingirian, 280 F.3d at 709; United States v. Pollard, 778 F.2d 1177, 1181 (6th Cir. 1985). This statute creates a presumption against release pending appeal. United States v. Vance, 851 F.2d 166, 168-69 (6th Cir.), cert, denied, 488 U.S. 893, 109 S.Ct. 231,102 L.Ed.2d 220 (1988).
The district court denied the defendant’s motion for release on November 19, 2003. The November 19 order finds that the defendant posed a danger to the community and was a risk of flight. In addition, the court concluded that the defendant had a minimal likelihood of success on the merits of his appeal. The defendant has not *344demonstrated an abuse of discretion by the district court.
Therefore, the November 19 order denying release on bail pending appeal is AFFIRMED.